

115 HR 5058 IH: Immigrant Witness and Victim Protection Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5058IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Panetta (for himself, Ms. Jayapal, Mr. McGovern, Ms. Schakowsky, Mr. Khanna, Mr. Suozzi, Mr. Polis, Mr. Correa, Miss Rice of New York, Ms. Moore, Mr. Kilmer, Mr. Heck, Ms. Roybal-Allard, Mr. Gutiérrez, Mrs. Carolyn B. Maloney of New York, Mr. Vargas, Ms. Lofgren, Ms. Ros-Lehtinen, Mr. O'Halleran, Mr. Soto, Mr. Blumenauer, Mr. Swalwell of California, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the annual numerical limitation on U
			 visas, to require the Secretary of Homeland Security to grant work
			 authorization to aliens with a pending application for nonimmigrant status
			 under subparagraph (U) or (T) of section 101(a)(15) of such Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Immigrant Witness and Victim Protection Act of 2018. 2.Elimination of annual numerical limitation on U visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended by striking paragraph (2).
		3.Work authorization while applications for U and T visas are pending
 (a)U visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended— (1)in paragraph (6), by striking the last sentence; and
 (2)by adding at the end the following:  (8)Work authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(U) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; or (B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application.
							.
 (b)T visasSection 214(o) of the Immigration and Nationality Act (8 U.S.C. 1184(o)) is amended by adding at the end the following:
				
 (8)Notwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(T) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; or (B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application.
						.
			4.Prohibition on removal of certain victims with pending petitions and applications
 (a)Expedited removal of inadmissible arriving aliensSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:
				
					(e)Prohibition on removal of certain victims with pending petitions and applications
 (1)In generalAn alien described in paragraph (2) shall not be ordered removed under this section until there is a final administrative denial of the application for such status after the exhaustion of administrative appeals.
 (2)Aliens describedAn alien is described in this paragraph if the alien— (A)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or
 (B)is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section.
 (3)ExceptionParagraph (1) shall not apply in a case in which the Director of U.S. Citizenship and Immigration Services determines that the alien is prima facie ineligible for admission due to any of the circumstances described in section 241(b)(3)(B)..
 (b)General classes of deportable aliensSection 237(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1227(d)(1)) is amended to read as follows:
				
					(d)
 (1)The Director of U.S. Citizenship and Immigration Services shall make a determination whether an application for nonimmigrant status under subparagraph (T) or (U) of section 101(a)(15) filed for an alien in the United States sets forth a prima facie case for approval, and, if so, the Secretary shall grant the alien an administrative stay of a final order of removal under section 241(c)(2) until—
 (A)the application for nonimmigrant status under such subparagraph (T) or (U) is approved; or (B)there is a final administrative denial of the application for such nonimmigrant status after the exhaustion of administrative appeals.
							.
 (c)Expedited removal of aliens convicted of committing aggravated feloniesSection 238 of the Immigration and Nationality Act (8 U.S.C. 1228) is amended by adding at the end the following:
				
					(d)Prohibition on removal of certain victims with pending petitions and applications
 (1)In generalAn alien described in paragraph (2) shall not be ordered removed under this section until there is a final administrative denial of the application for such status after the exhaustion of administrative appeals.
 (2)Aliens describedAn alien is described in this paragraph if the alien— (A)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or
 (B)is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section.
 (3)ExceptionParagraph (1) shall not apply in a case in which the Director of U.S. Citizenship and Immigration Services determines that any of the circumstances described in section 241(b)(3)(B) apply..
 (d)Detention and removal of aliens ordered removedSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended by adding at the end the following:
				
					(8)Prohibition on removal of certain victims with pending petitions and applications
 (A)In generalAn alien described in subparagraph (B) shall not be removed under this section until there is a final administrative denial of the application for such status after the exhaustion of administrative appeals.
 (B)Aliens describedAn alien is described in this paragraph if the alien— (i)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or
 (ii)is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section.
 (C)ExceptionParagraph (1) shall not apply in a case in which the Director of U.S. Citizenship and Immigration Services determines that any of the circumstances described in section 241(b)(3)(B) apply..
			